       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 1 of 23




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARLANA VOSS,                          :       Civil No. 1:20-CV-00754
                                       :
      Plaintiff,                       :
                                       :
      v.                               :
                                       :
MANITOWOC CRANES, LLC,                 :
                                       :
      Defendant.                       :       Judge Jennifer P. Wilson

                                MEMORANDUM

      This is an employment discrimination case brought by Plaintiff, Marlana

Voss (“Voss”), a former employee of Defendant, Manitowoc Cranes, LLC

(“Manitowoc”). This action is brought pursuant to Title VII of the Civil Rights

Act, the Americans with Disabilities Act (“ADA”), the Family and Medical Leave

Act (“FMLA”), and the Pennsylvania Human Relations Act (“PHRA”). Before the

court is Manitowoc’s motion to dismiss all claims in Voss’s complaint. (Doc. 6.)

For the reasons that follow, the motion will be granted in part and denied in part.

                   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Voss first filed suit in this case on May 8, 2020. (Doc. 1.) According to the

allegations in the complaint, Voss began working at Manitowoc on April 25, 2005.

(Id. ¶ 12.) In July 2015, Voss started working as the first-shift materials supervisor

in Manitowoc’s R&D building. (Id. ¶ 14.) Voss shared an office with a fellow

employee named Dana Cunningham (“Cunningham”), a male engineer. (Id.) In
                                           1
        Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 2 of 23




the following weeks, Cunningham directed lewd and inappropriate comments

toward Voss and made unwelcomed sexual advances. (Id. ¶ 15.) On March 14,

2016, Voss was laid off due to a company-wide work force reduction. (Id. ¶ 16.)

       On approximately April 6, 2016, Cunningham visited Voss’s home because

he allegedly had information about her employment at Manitowoc and assured her

that he would do what he could to get her rehired. (Id. ¶ 17.) While Cunningham

was in Voss’s home, Voss went to her basement to get Cunningham something to

drink and Cunningham followed Voss and sexually assaulted her. (Id.) After this

incident, Cunningham, using his Manitowoc-issued phone, sent Voss numerous

sexually explicit text messages and nude photographs over the following weeks.

(Id. ¶ 18.)

       In May 2017, Voss was rehired by Manitowoc as a buyer/supply chain

analyst. (Id. ¶ 19.) In this new position, Voss worked in the main administrative

office and not the R&D building where Cunningham worked. (Id.) In July 2017,

Voss received an anonymous letter at her home, the contents of which accused

Voss of having a sexual relationship with a coworker at Manitowoc. (Id. ¶ 20.)

       During August 2017, Voss was asked to return to her materials supervisor

position in the R&D building by managers Jon Eberhardt (“Eberhardt”) and Rick

Shank (“Shank”). (Id. ¶ 21.) Voss explained that a coworker had sexually

harassed her while she worked in the R&D building and declined the request. (Id.)


                                         2
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 3 of 23




Shank asked if the coworker she was referring to was Cunningham and Voss

confirmed that it was. (Id.) Shank acknowledged that he was aware that

Cunningham had harassed and assaulted another employee. (Id.)

      The day after meeting with Eberhardt and Shank, Voss met with Brian Smith

(“Smith”), the human resources director at Manitowoc. (Id. ¶ 22.) After Voss told

Smith about her dealings with Cunningham, Smith said that no action could be

taken against Cunningham because all of the alleged conduct occurred off the

premises of Manitowoc. (Id.) In addition, Voss informed Smith that another

Manitowoc employee was sexually harassed by Cunningham and made complaints

about his behavior. Smith stated he was unaware of any previous sexual

harassment complaints involving Cunningham but would check his file. (Id.)

      In September 2017, Tom McMurdy (“McMurdy”), the vice president of

purchasing at Manitowoc, started sending emails criticizing Voss’s work

performance. Prior to these emails Voss had a positive working relationship with

McMurdy. (Id. ¶ 23.) In October 2017, Voss received another anonymous letter at

her house. (Id. ¶ 24.) The author of the anonymous letter asserted that he/she was

in a sexual relationship with Voss. (Id.) Also in October 2017, Voss learned while

speaking with a former Manitowoc employee that Cunningham had sexually

harassed and assaulted at least two other female employees. (Id. ¶ 25.)




                                         3
        Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 4 of 23




      Cunningham was promoted to the position of building manager in

November 2017. (Id. ¶ 26.) Following his promotion, Cunningham began telling

Voss he would have her transferred to the material supervisor position in the R&D

building. (Id.) Cunningham was the direct supervisor of the material supervisor

position. (Id.)

      On November 14, 2017, Voss was in the R&D building conducting

inventory when Cunningham asked her to come to his office. (Id. ¶ 27.) Once in

the office, Cunningham made sexually suggestive comments to Voss, asked about

her marriage, and stated he wanted to run away with her. (Id.) Cunningham

repeatedly asked Voss to close his office door. Voss said “no” several times.

Cunningham then proceeded to shut the door, positioning himself between Voss

and the door. (Id. ¶ 28.) Voss stood up to leave his office when Cunningham

made physical contact with Voss using his hand to hit her buttocks and seize her

shoulders with both hands. (Id.) Cunningham said that he wanted to “explore

[her] body” and “play with [her] all over.” (Id.) Voss responded “you don’t need

to be doing all that crazy stuff.” (Id.) Cunningham then followed with an apology

for his actions and agreed to comply with the “ground rules” after which Voss left

the office. (Id.)

      In January 2018, Voss heard a rumor that she had been placed on a

performance improvement plan (“PIP”). (Id. ¶ 29.) Voss met with Smith, the


                                         4
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 5 of 23




Human Resources director, on January 24, 2018. (Id.) Smith informed Voss that

Manitowoc’s Human Resources department had to approve any PIP or poor

review. Smith stated he was unaware of any impending poor performance review

or forthcoming decision to place Voss on PIP. (Id.)

      Several days after this meeting with Smith, Voss met with Smith again as

well as her direct supervisor, Mike Ward (“Ward”). At the meeting Ward

presented Voss her first substandard performance review since the commencement

of her employment. (Id. ¶ 30.) The performance review included unwarranted

criticisms of Voss’s attendance and cellphone use. (Id.) Following Ward’s

negative evaluation Voss began copying him on all her work-related emails. After

viewing her work-related emails, Ward told Voss that he could defend her work

performance when questioned by McMurdy. (Id. ¶ 31.)

      Voss received another anonymous letter at her home on March 26, 2018. In

the letter, the author expressed a plan to move into Voss’s house after she divorced

her husband. (Id. ¶ 32.) Voss’s neighbors saw a man, fitting Cunningham’s

physical description, stop at Voss’s mailbox the previous day. (Id.)

      After receiving this letter, Voss, accompanied by her husband, met with

Smith to discuss Cunningham’s actions. (Id. ¶ 33.) Voss presented Smith copies

of the anonymous letters she had received. (Id.) Upon looking at the letters, Smith

told Voss there was no proof that Cunningham was the author of the letters. (Id.)


                                         5
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 6 of 23




In addition to showing Smith the letters, Voss described to Smith the incident that

occurred in Cunningham’s office on November 14, 2017. Smith told Voss she was

not firm enough in rejecting Cunningham’s advances. (Id.) Voss’s husband also

expressed his concern, explaining that Voss had been experiencing symptoms of

anxiety and depression due to her work situation at Manitowoc. (Id.) Finally,

Voss stated her belief that she had received the negative performance evaluation to

harass her in retaliation for having made a complaint about Cunningham. (Id.)

      On April 3, 2018, Voss and her husband met with Smith and Sharon Bair

(“Bair”), a Human Resources representative. (Id. ¶ 34.) At the meeting, Smith

criticized Voss for not coming forward earlier about the November 14, 2017

incident. Smith stated the timing of her allegations was not “fair” to Cunningham.

(Id.) Around this time, Voss began suffering from significant shoulder and neck

pain. (Id. ¶ 35.) She additionally received treatment for work-related depression

and anxiety. Voss missed work on April 4 and April 5, 2018 because of her

medical condition. (Id.)

      On April 5, 2018, Smith called Voss to inform her that Cunningham had

been placed on administrative leave pending further investigation. (Id. ¶ 36.) On

April 9, 2018, Smith told Voss that Manitowoc had decided to terminate

Cunningham. (Id. ¶ 37.) Smith once again told Voss he believed she was a willing

participant in Cunningham’s inappropriate actions because Voss was not firm


                                         6
        Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 7 of 23




enough in rejecting his behavior. (Id.) Smith proceeded to tell Voss she would be

disciplined which could mean termination for any other misconduct. (Id.)

      Voss missed work on April 11, 2018, April 24, 2018, and April 25, 2018

because of a combination of symptoms such as “sleep attacks” that caused Voss to

suddenly fall asleep, which she believes were brought on by her work

environment. (Id. ¶ 38.) Voss requested that Ward provide her with an adjustable

desk to help remedy her pain in her neck, shoulder, and limbs, but Ward declined

this request. (Id.)

      On May 3, 2018 Voss applied for short-term disability (“STD”) and Family

and Medical Leave Act (“FMLA”) leave. (Id. ¶ 39.) Voss’s application was

approved by a third-party company that manages Manitowoc’s leave. (Id.) On

May 4, 2018, Voss advised Ward by email that her leave had started and that she

would work from home during her leave. (Id. ¶ 40.) Ward responded via email

and confirmed her status. (Id.)

      On May 7, 2018 at 1:30 a.m., Voss emailed Ward to inform him that

although she would be working from home on that date, she had plans to attend a

funeral in the morning followed by a doctor’s appointment. (Id. ¶ 41.) Voss also

informed Ward that she would not be monitoring her emails until after her doctor’s

appointment. (Id.)




                                        7
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 8 of 23




      After Voss’s doctor appointment she received an email from Smith stating

that Ward had reported her absent without leave from May 4 to May 7. (Id. ¶ 42.)

Ward also relayed to Smith that Voss had been unresponsive to emails. (Id.) Voss

then forwarded Smith her email correspondence with Ward. (Id.) On May 11,

2018, Smith informed Voss that she would not be permitted to work from home

during her leave because of the severity of her symptoms but would be paid during

her absence. (Id. ¶ 43.)

      Approximately 3 months later, on August 8, 2018, Smith emailed Voss

requesting that she provide detailed medical documentation as to her current

condition, prognosis, and plan of treatment. (Id. ¶ 44.) Smith stated the

information was necessary in order for Manitowoc to determine whether Voss had

a disability and if reasonable accommodation was necessary and available to

enable Voss to perform her job duties. (Id. ¶ 44.) Smith informed Voss that if she

did not provide this information she would be terminated. (Id.)

      Voss responded to Smith’s email on August 13, 2018 with the information

requested. (Id. ¶ 45.) Voss provided an in-depth description of her diagnosis and

symptoms including medical records from her primary care physician. (Id.) She

explained that her symptoms developed as a result of the sexual harassment by

Cunningham and Manitowoc’s handling of the matter including its retaliatory

behavior. (Id.) Voss never received a response from Manitowoc. (Id.)


                                         8
           Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 9 of 23




         On February 4, 2019 Voss was informed she was being terminated because

Manitowoc had eliminated her buyer position. (Id. ¶ 46.) In the months prior to

Voss’s termination, however, Manitowoc had hired two individuals for buyer

positions. (Id.)

         Voss’s complaint raises seven claims. In Count I, she alleges disparate

treatment in violation of Title VII of the Civil Rights Act. (Id. at 11–12.)1 In

Count II, she alleges harassment in violation of Title VII. (Id.) In Count III, she

alleges retaliation in violation of Title VII. (Id. at 12–13.) In Count IV, she

alleges discrimination and wrongful discharge on the basis of disability in violation

of the ADA. (Id. at 13.) In Count V, she alleges that Defendant interfered with her

ability to take FMLA leave in violation of the FMLA. (Id. at 14–15.) In Count VI,

she alleges retaliation in violation of the PHRA. (Id. at 15–16.) In Count VII, she

alleges retaliation and discrimination under the PHRA. (Id. at 16–17.) Voss seeks

prospective injunctive relief in the form of reinstatement as well as various forms

of monetary relief. (Id. at 17–18.)

                                         JURISDICTION

         This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States, and 28 U.S.C. § 1367, which


1
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.
                                                 9
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 10 of 23




gives district courts supplemental jurisdiction over state law claims that are so

closely related to federal claims as to be part of the same case or controversy.

                                STANDARD OF REVIEW

      In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.

2019) (quoting Iqbal, 556 U.S. at 678–79). To determine whether a complaint

survives a motion to dismiss, a court identifies “the elements a plaintiff must plead

to state a claim for relief,” disregards the allegations “that are no more than

conclusions and thus not entitled to the assumption of truth,” and determines

whether the remaining factual allegations “plausibly give rise to an entitlement to

relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012).




                                            10
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 11 of 23




                                     DISCUSSION

      A. Voss’s ADA Claim Is Dismissed for Failure to Exhaust
         Administrative Remedies

      The court will first address Manitowoc’s argument that Voss failed to

exhaust administrative remedies with regard to her ADA claim. (Doc. 7, pp. 12–

14.) Before filing suit in federal court, a plaintiff alleging employment

discrimination must exhaust administrative remedies. Mandel v. M & Q

Packaging Corp., 706 F.3d 157, 163 (3d Cir. 2013). The exhaustion requirements

under the ADA mirror those under Title VII. Churchill v. Star Enters., 183 F.3d

184, 190 (3d Cir. 1999). Thus, a plaintiff must bring a timely charge of

discrimination before the Equal Employment Opportunity Commission (“EEOC”)

and obtain notice of her right to sue in order to exhaust her administrative

remedies. Mandel, 706 F.3d at 163.

      Once a plaintiff has filed a claim before the EEOC and has obtained notice

of her right to sue, the scope of the subsequent federal litigation is defined by the

scope of proceedings before the EEOC. Id. Thus, any claim that the plaintiff

brings in federal court must be “within the scope of the prior EEOC complaint, or

the investigation arising therefrom.” Id. (quoting Antol v. Perry, 82 F.3d 1291,

1295 (3d Cir. 1996)).

      In this case, Defendants argue that Voss failed to exhaust administrative

remedies for her ADA claim because she did not allege discrimination on the basis
                                          11
        Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 12 of 23




of disability in her EEOC charge. 2 (Doc. 7, pp. 15–17.) Defendants note that Voss

did not check a box on her EEOC charge indicating that she was discriminated

against on the basis of a disability and argue that she did not otherwise assert

disability discrimination in the EEOC charge. (Id.)

       Voss concedes that she did not check the appropriate box for disability

discrimination on her EEOC charge, but argues that the failure to check the

appropriate box “is not necessarily indicative of a failure to exhaust the mandatory

administrative remedies.” (Doc. 15-1, pp. 20–21.) Voss argues that a claim should

be considered administratively exhausted where there is a close nexus between the

allegations raised in the EEOC charge and the allegations subsequently raised in

federal court. (Id. at 21.) She argues that such a close nexus is present here

because her EEOC charge clearly discussed the conditions that give rise to her

ADA claim before this court. (Id. at 21–22.)

       A district court considering whether a plaintiff has administratively

exhausted an employment discrimination claim must liberally construe the


2
  A district court considering a motion to dismiss generally may only consider “the allegations
contained in the complaint, exhibits attached to the complaint and matters of public record.”
Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).
The court may also consider, however, “a document integral to or explicitly relied upon in the
complaint.” Doe v. Univ. of Scis., 961 F.3d 203, 208 (3d Cir. 2020) (quoting In re Burlington
Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)). Accordingly, the court may
consider Voss’s EEOC charge despite the fact that it was not attached to her complaint because it
is integral to the complaint. See, e.g., Thompson v. Keystone Human Servs. Corp., No. 1:09-CV-
02558, 2012 WL 398619, at *5 n.5 (M.D. Pa. Feb. 7, 2012) (concluding that court could consider
EEOC charge in resolving motion to dismiss in employment discrimination case).
                                               12
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 13 of 23




plaintiff’s EEOC charge, and “the failure to check a particular box on an EEOC

charge is not necessarily indicative of a failure to exhaust the mandatory

administrative remedies.” Lowenstein v. Catholic High East, 820 F. Supp. 2d 639,

644 (E.D. Pa. 2011) (internal alterations omitted) (quoting Schouten v. CSX

Transp., Inc., 58 F. Supp. 2d 614, 616 (E.D. Pa. 1999)). Thus, a plaintiff’s failure

to check the appropriate box “does not preclude a plaintiff from bringing a claim

for that type of discrimination as long as the plaintiff has alleged sufficient facts to

put the EEOC on notice of the claim.” Seiple v. Two Farms, LLC, No. 20-CV-

05650, 2021 WL 601171, at *4 (E.D. Pa. Feb. 16, 2021). Where, however, an

EEOC charge neither checks the appropriate box for a claim nor alleges sufficient

facts to put the EEOC on notice of the claim, the district court must dismiss the

claim with prejudice for failure to exhaust. Savage v. Temple Univ. – of Commw.

Sys. of Higher Educ., No. 19-CV-06026, 2020 WL 3469039, at *3 (E.D. Pa. June

25, 2020) (citing Titus-Williams v. Schirg, No. 19-CV-04743, 2020 WL 424950, at

*1 (E.D. Pa. Jan. 24, 2020)).

      The United States District Court for the Eastern District of Pennsylvania

considered a case with facts similar to the present case in McIntosh v. White Horse

Village, Inc., 176 F. Supp. 3d 480, 482–83 (E.D. Pa. 2016). In McIntosh, the

plaintiff failed to check the “disability” box and made no mention of disability

discrimination in the attached document to the EEOC charge. (Id.) In explaining


                                           13
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 14 of 23




that the claim was not within the scope of the plaintiff’s EEOC charge, the

McIntosh court stated “[p]laintiff does not describe the reason for her medical

leave of absence, nor does she describe any disability she suffers or is perceived as

having, and she does not at any point indicate she is asserting a violation of rights

under the ADA.” (Id. at 482.)

      This court finds the McIntosh court’s reasoning instructive. Like the

plaintiff in McIntosh, Voss failed to check the box indicating that she was bringing

a claim for disability discrimination in her EEOC charge, see Doc. 6-1, p. 6, and

the text of her EEOC charge also did not indicate that she was discriminated

against on the basis of disability. (See id. at 7.) The court will accordingly reach

the same conclusion as that reached by the McIntosh court and dismiss Voss’s

ADA claim for failure to exhaust administrative remedies.

      B. Timeliness of Voss’s Title VII Disparate Treatment and Hostile
         Work Environment Claims

      The court will next address Manitowoc’s argument that Voss’s disparate

treatment and harassment claims are untimely to the extent that they are based on

conduct predating October 2, 2018. (Doc. 7, pp. 6–9.) A plaintiff alleging

discrimination under Title VII in Pennsylvania must bring an EEOC charge within

300 days after the alleged unlawful employment practice. See 42 U.S.C. § 2000e-

5(e)(1); Mikula v. Allegheny Cty. of Pa., 583 F.3d 181, 183 (3d Cir. 2009); Watson

v. Eastman Kodak Co., 235 F.3d 851, 854 (3d Cir. 2000). An EEOC charge is
                                          14
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 15 of 23




considered filed when it is received by the EEOC. E.g., Valentin v. Manpower

Grp. Sols., 792 F. App’x 208, 210 (3d Cir. 2019).

      In this case, Voss filed her EEOC charge on July 29, 2019. (See Doc. 6-1, p.

6.) Thus, her claims under Title VII must be based on events that occurred on or

after October 2, 2018. Voss’s termination, however, is the only event that

allegedly occurred during that limitations period. (See Doc. 1.)

      Voss nevertheless argues that the events occurring prior to the limitations

period should be considered timely for purposes of her hostile work environment

claim under the continuing violation doctrine. (Doc. 15-1, pp. 17–20.) The

continuing violation doctrine serves as an equitable exception to the time bar under

Title VII, allowing courts to consider “discriminatory acts that are not individually

actionable . . . so long as they are linked in a pattern of actions which continues

into the applicable limitations period.” Mandel, 706 F.3d at 165 (citing O’Connor

v. City of Newark, 440 F.3d 125, 127 (3d Cir. 2006)). Therefore, a plaintiff must

prove that at least one discriminatory act occurred within the limitations period and

that this alleged wrong “is more than the occurrence of isolated or sporadic acts.”

Kimes Univ. of Scranton, 126 F. Supp. 3d 477, 492 (M.D. Pa. 2015). To make this

determination, courts may consider subject matter, i.e., “whether the violations

constitute the same type of discrimination,” Mandel, 706 F.3d at 166 n.2, and




                                          15
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 16 of 23




frequency, i.e., “whether the acts are recurring or more in the nature of isolated

incidents.” Kimes, 126 F. Supp. 3d at 492.

      Discrete acts, such as “termination, failure to promote, denial of transfer, or

refusal to hire” cannot be the basis for a plaintiff to invoke the continuing violation

doctrine, because each discrete act “constitutes a separate actionable ‘unlawful

employment practice.’” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 114

(2002); see also, e.g., Zankel v. Temple Univ., 245 F. App’x 196, 199 (3d Cir.

2007) (holding that plaintiff’s termination was discrete act that could not form the

basis for invocation of continuing violation doctrine). “[D]iscrete discriminatory

acts are not actionable if time barred, even when they are related to acts alleged in

timely filed charges.” Morgan, 536 U.S. at 114.

      Here, as noted above, the only timely event Voss alleges under Title VII is

her employment termination. As a discrete discriminatory act, however, her

termination cannot be the basis to invoke the continuing violation doctrine. Id.

Accordingly, the continuing violation doctrine does not apply here. Voss’s Title

VII hostile work environment claim will therefore be dismissed as untimely and

her Title VII disparate treatment claim will be dismissed as untimely except to the

extent that it is based on her termination.




                                          16
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 17 of 23




      C. Voss’s Claims Against Manitowoc Under the FMLA

      In the complaint, Voss alleges both interference and retaliation under the

FMLA. (Doc. 1, pp. 14–16.) To state a claim for interference with benefits under

the FMLA, a plaintiff must plead that “(1) he or she was an eligible employee

under the FMLA; (2) the defendant was an employer subject to the FMLA’s

requirements; (3) the plaintiff was entitled to FMLA leave; (4) the plaintiff gave

notice to the defendant of his or her intention to take FMLA leave; and (5) the

plaintiff was denied benefits to which he or she was entitled under the FMLA.”

Capps v. Mondelez Global, LLC, 847 F.3d 144, 155 (3d Cir. 2017) (quoting Ross v.

Gilhuly, 755 F.3d 185, 191–92 (3d Cir. 2014)). To state a claim for retaliation

under the FMLA, a plaintiff must plead that she (1) invoked her right to FMLA-

qualifying leave, (2) suffered an adverse employment action, and (3) the adverse

action was causally related to her invocation of rights. Id. at 152 n.6 (citing Ross,

755 F.3d at 193).

      An employee is an eligible employee under the FMLA if she has been

employed by her employer for at least twelve months and has worked at least 1,250

hours for the employer in the last twelve months. 29 U.S.C. § 2611(2)(A). An

employer is subject to the FMLA if it “employs 50 or more employees for each

working day during each of 20 or more calendar workweeks in the current or

preceding calendar years.” Id. § 2611(3)(A)(i).


                                          17
        Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 18 of 23




       Here, Voss fails to state a claim under the FMLA because she has failed to

allege that she worked at least 1,250 hours in the twelve months proceeding her

termination or that her employer employed at least 50 employees during the

relevant period. See, e.g., Sinico v. Berry, No. 1:18-CV-01259, 2020 WL 528765,

at *8 (M.D. Pa. Feb. 3, 2020); Kiniropoulos v. Northampton Cty. Child Welfare

Serv., 917 F. Supp. 2d 377, 391–92 (E.D. Pa. 2013)). Accordingly, Voss’s FMLA

claims are dismissed without prejudice.

       D. The Complaint States a Disparate Treatment Claim Based on Voss’s
          Termination

       The court will next address Manitowoc’s argument that the complaint fails

to state a disparate treatment claim upon which relief may be granted. Title VII

makes it an unlawful employment practice for an employer “to fail or refuse to hire

or to discharge any individual, or otherwise to discriminate against any individual

with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.” 3 42

U.S.C. § 2000e2(a)(1). Considering that Plaintiff’s termination is the only

disparate treatment alleged in the complaint that is within the limitations period,

the court’s discussion will only proceed with respect to Voss’s termination.


3
 The substantive standards for discrimination and retaliation are generally the same under Title
VII and the PHRA. See, e.g., Marra v. Phila. Housing Auth., 497 F.3d 286, 300 (3d Cir. 2007);
Woodson v. Scott Paper Co., 109 F.3d 918, 932 n.20 (3d Cir. 1997)). The court will accordingly
consider Voss’s Title VII and PHRA claims together.
                                              18
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 19 of 23




      In order for a plaintiff to successfully plead a disparate treatment claim in

violation of Title VII, the plaintiff must allege: “(1) s/he is a member of a protected

class; (2) s/he was qualified for the position s/he sought to attain or retain; (3) s/he

suffered an adverse employment action; and (4) the action occurred under

circumstances that could give rise to an inference of intentional discrimination.”

Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir. 2008) (citing McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973)).

      The parties do not dispute the first three elements. (Doc. 7, p. 9–10; Doc.

15, p. 10.) Manitowoc’s sole argument is that Voss has failed to allege facts that

give rise to an inference of intentional discrimination. A plaintiff may successfully

plead facts giving rise to an inference of discrimination by alleging either that

similarly situated employees who were not members of the employee’s protected

class “were treated more favorably under similar circumstances” or that there was

a “causal nexus” between the plaintiff’s membership in a protected class and the

adverse employment action taken against her. Greene v. Virgin Islands Water &

Power Authority, 557 F. App’x. 189, 195 (3d Cir. 2014) (citing Sarullo v. U.S.

Postal Service, 352 F.3d 789, 797 n.7 (3d Cir. 2003)).

      Manitowoc argues that the complaint has failed to do either. (Doc. 7, p. 10.)

Although Voss alleges that she was subjected to burdens that similarly situated

male employees did not face, see Doc. 1, ¶ 50, Manitowoc asserts that such an


                                           19
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 20 of 23




allegation is conclusory and fails to meet the pleading burden. (Doc. 7, p. 13.) In

support of its argument, Manitowoc points to Voss’s failure to allege who was

responsible for terminating her employment. (Id.)

      This court does not find Manitowoc’s argument persuasive. Voss makes

allegations from which sex discrimination could be reasonably inferred. On

several occasions Smith, the Human Resources director at Manitowoc, criticized

Voss for not being firm enough in rejecting Cunningham’s advances. (Doc. 1, ¶

37.) Smith also threatened Voss with disciplinary action for future misconduct.

(Id.) These alleged facts are sufficient to give rise to an inference that Voss was

terminated because of her sex. Thus, the motion to dismiss the disparate treatment

claim with respect to Voss’s termination is denied.

      E. The Complaint States a Retaliation Claim Upon Which Relief May
         Be Granted

      The court will next address whether the complaint states a claim for

retaliation upon which relief may be granted. To state a claim for retaliation under

Title VII, a plaintiff must allege that: “(1) she engaged in activity protected by

Title VII; (2) the employer took an adverse employment action against her; and (3)

there was a causal connection between her participation in the protected activity

and the adverse employment action.” Moore v. City of Philadelphia, 461 F.3d 331,

340–41 (3d Cir. 2006) (citing Nelson v. Upsala Coll., 51 F.3d 383, 386 (3d

Cir.1995)).
                                          20
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 21 of 23




       The parties agree the first two elements are met: Voss’s complaints about

sexual harassment and discrimination constituted protected activity, and her

termination constituted an adverse employment action. (Doc. 15, p. 12; Doc. 20, p.

4.) Manitowoc argues Voss’s retaliation claim must be dismissed because Voss

fails to allege a causal connection between her protected activity and the allegedly

retaliatory conduct. (Doc. 7, p. 14.)

       A complaint may adequately allege a causal connection between a plaintiff's

protected activity and a defendant’s allegedly retaliatory conduct by alleging (1)

that the defendant gave an “inconsistent explanation for taking an adverse

employment action” against the plaintiff, (2) “a pattern of antagonism” against the

plaintiff, or (3) an unusually suggestive temporal proximity between the protected

activity and the defendant’s conduct. Carvalho-Grevious v. Del. State Univ., 851

F.3d 249, 260 (3d Cir. 2017). The alleged circumstances as a whole may also be

sufficient to infer retaliation. Id.

       The court finds that the complaint adequately pleads a pattern of antagonism

necessary to support an inference of retaliation. Voss alleges several incidents in

which Voss complained about Cunningham’s behavior and was met with responses

that could be viewed by a reasonable finder of fact as antagonistic. First, Voss

alleges that she told Smith about Cunningham’s behavior and Smith told her she

was not “firm enough” in rejecting Cunningham’s advances. (Doc. 1, ¶ 33.)


                                         21
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 22 of 23




Second, Smith allegedly criticized Voss for not approaching management earlier

about the November 14, 2017 incident with Cunningham and stated that the timing

of her decision to come forward about the incident was not “fair” to Cunningham.

(Id. ¶ 34.) Third, Smith, upon informing Voss of Cunningham’s termination,

criticized Voss for numerous “failures” and stated again that Voss was not firm

enough in rejecting Cunningham’s behavior and that he believed Voss was a

willing participant. (Id. ¶ 37.) In that same conversation, Smith informed Voss

that any future misconduct may result in discipline not limited to termination. (Id.)

      Other allegations also support an inference of retaliation. Voss alleges that

while she was on FMLA/STD leave Ward reported her as absent despite Voss

notifying him that she would be working from home and had to attend a funeral

and a doctor’s appointment. (Id. ¶ 41.) Ward also allegedly marked Voss as

absent during her leave and reported that Voss was not responding to emails,

despite Voss having sent an email to him stating that she would be on leave

starting that day. (Id. ¶ 42.) Taken together, these allegations are sufficient to

allege a pattern of antagonism. Accordingly, Voss’s retaliation claim survives

Manitowoc’s motion to dismiss.




                                          22
       Case 1:20-cv-00754-JPW Document 27 Filed 03/29/21 Page 23 of 23




                                   CONCLUSION

      For the foregoing reasons, the Defendant’s motion to dismiss (Doc. 6) is

granted in part and denied in part. An appropriate order follows.



                                                S/JenniferP. Wilson
                                                JENNIFER P. WILSON
                                                United States District Court Judge
                                                Middle District of Pennsylvania


Dated: March 29, 2021




                                        23
